 
 
IB 
Union Calendar No. 322 
111th CONGRESS 2d Session 
H. R. 3377 
[Report No. 111–562] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2009 
Mr. Oberstar (for himself, Mr. Mica, Ms. Norton, and Mr. Mario Diaz-Balart of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

July 22, 2010
Additional sponsors: Mr. Filner, Mr. Boswell, Mr. Taylor, Ms. Hirono, Mr. Hare, Mr. Cummings, Mr. Michaud, Mr. Cohen, Ms. Shea-Porter, and Mr. Larsen of Washington

 
July 22, 2010 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on July 29, 2009 
 
 
 
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to enhance the Nation’s disaster preparedness, response, recovery, and mitigation capabilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Disaster Response, Recovery, and Mitigation Enhancement Act of 2009. 
2.Table of contents 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Major disaster and emergency assistance administration 
Sec. 101. Pre-disaster hazard mitigation. 
Sec. 102. Health benefits for temporary employees. 
Sec. 103. Disposal of excess property to assist other disaster survivors. 
Sec. 104. National Urban Search and Rescue Response System. 
Sec. 105. Disaster Relief Fund. 
Title II—Major disaster and emergency assistance programs 
Sec. 201. Additional mitigation assistance. 
Sec. 202. Temporary mortgage and rental payments. 
Sec. 203. Clarification of grant authority. 
Sec. 204. Case management services. 
Sec. 205. Household pets and service animals. 
Sec. 206. Storage, sale, transfer, and disposal of housing units. 
Sec. 207. Other methods of disposal. 
Sec. 208. Establishment of criteria relating to administration of hazard mitigation assistance by States. 
Sec. 209. Use of financial assistance to disseminate information regarding cost-effective mitigation technologies. 
Title III—Other matters 
Sec. 301. Emergency management assistance compact grants. 
Sec. 302. Authority to accept and use gifts. 
Sec. 303. Individual assistance factors. 
Sec. 304. Technical corrections to references. 
Sec. 305. Functions of Federal coordinating officer. 
Sec. 306. Federal interagency disaster recovery task force. 
Sec. 307. Debris removal. 
Sec. 308. Review of regulations and policies. 
Sec. 309. Appeals process. 
Sec. 310. Repair, restoration, and replacement of damaged facilities. 
Sec. 311. Special procedures for widespread damage.  
IMajor disaster and emergency assistance administration 
101.Pre-disaster hazard mitigation 
(a)Allocation of fundsSection 203(f) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(f)) is amended to read as follows: 
 
(f)Allocation of funds 
(1)In generalThe President shall award financial assistance under this section on a competitive basis and in accordance with the criteria in subsection (g). 
(2)Minimum and maximum amountsIn providing financial assistance under this section, the President shall ensure that the amount of financial assistance made available to a State (including amounts made available to local governments of the State) for a fiscal year— 
(A)is not less than the lesser of— 
(i)$575,000; or 
(ii)the amount that is equal to one percent of the total funds appropriated to carry out this section for the fiscal year; and 
(B)does not exceed the amount that is equal to 15 percent of the total funds appropriated to carry out this section for the fiscal year.. 
(b)Authorization of appropriationsSection 203(m) of such Act (42 U.S.C. 5133(m)) is amended to read as follows: 
 
(m)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $250,000,000 for each of fiscal years 2010, 2011, and 2012.. 
(c)ReferencesSection 203 of such Act (42 U.S.C. 5133) is amended— 
(1)in the section heading by striking Predisaster and inserting Pre-Disaster; 
(2)in the subsection heading for subsection (i) by striking Predisaster and inserting Pre-Disaster; 
(3)by striking Predisaster each place it appears and inserting Pre-Disaster; and 
(4)by striking predisaster each place it appears and inserting pre-disaster. 
102.Health benefits for temporary employeesSection 306 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149) is amended by adding at the end the following: 
 
(c)Health benefits 
(1)In generalNotwithstanding any provision of title 5, United States Code, or related regulations limiting or prohibiting the provision of health benefits for temporary or intermittent employees, personnel appointed under subsection (b)(1) shall be eligible to enroll in the Federal Employees Health Benefits plan or any successor health benefits plan approved and administered by the Office of Personnel Management under terms and conditions set by the agency appointing the temporary personnel. 
(2)Annual reportNot later than one year after the date of enactment of this subsection, and annually thereafter, the President shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the implementation of this subsection.. 
103.Disposal of excess property to assist other disaster survivorsTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended by adding at the end the following: 
 
327.Disposal of excess materials, supplies, and equipment 
(a)In generalNotwithstanding any other provision of law, if the President determines that materials, supplies, or equipment acquired by the President pursuant to title IV or V for response or recovery efforts in connection with a major disaster or emergency is in excess of the amount needed for those efforts, the President may transfer the excess materials, supplies, or equipment, by sale, at a price that is fair and equitable, directly to a State, local government, or relief or disaster assistance organization for the purpose of— 
(1)assisting disaster survivors in other major disasters and emergencies; and 
(2)assisting survivors in incidents caused by a hazard that do not result in a declaration of a major disaster or emergency if— 
(A)the Governor of the affected State certifies that— 
(i)there is an urgent need for the materials, supplies, or equipment; and 
(ii)the State is unable to provide the materials, supplies, or equipment in a timely manner; and 
(B)the President determines that the materials, supplies, or equipment is not readily available from commercial sources, except that this subparagraph shall not apply in the case of a transfer of perishable supplies. 
(b)Deposit of proceedsNotwithstanding any other provision of law, any proceeds received under subsection (a) shall be deposited in the appropriate Disaster Relief Fund account. 
(c)Hazard definedIn this section, the term hazard has the meaning given that term by section 602.. 
104.National Urban Search and Rescue Response System 
(a)In generalTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is further amended by adding at the end the following: 
 
328.National Urban Search and Rescue Response System 
(a)DefinitionsIn this section, the following definitions apply: 
(1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency. 
(2)AgencyThe term Agency means the Federal Emergency Management Agency. 
(3)HazardThe term hazard has the meaning given that term by section 602. 
(4)Non-employee System memberThe term ‘non-employee System member’ means a System member not employed by a sponsoring agency or participating agency. 
(5)Participating agencyThe term participating agency means a State or local government, nonprofit organization, or private organization that has executed an agreement with a sponsoring agency to participate in the System. 
(6)Sponsoring agencyThe term sponsoring agency means a State or local government that is the sponsor of a task force designated by the Administrator to participate in the System. 
(7)SystemThe term System means the National Urban Search and Rescue Response System to be administered under this section. 
(8)System memberThe term System member means an individual who is not a full-time employee of the Federal Government, who serves on a task force or on a System management or other technical team. 
(9)Task forceThe term task force means an urban search and rescue team designated by the Administrator to participate in the System. 
(b)General authoritySubject to the requirements of this section, the Administrator shall continue to administer the emergency response system known as the National Urban Search and Rescue Response System. 
(c)FunctionsIn administering the System, the Administrator shall provide for a national network of standardized search and rescue resources to assist States and local governments in responding to hazards. 
(d)Task forces 
(1)DesignationThe Administrator shall designate task forces to participate in the System. The Administrator shall determine the criteria for such participation. 
(2)Sponsoring agenciesEach task force shall have a sponsoring agency. The Administrator shall enter into an agreement with the sponsoring agency of each task force with respect to the participation of the task force in the System. 
(3)Composition 
(A)Participating agenciesA task force may include, at the discretion of the sponsoring agency of the task force, one or more participating agencies. The sponsoring agency of a task force shall enter into an agreement with each participating agency of the task force with respect to the participation of the participating agency on the task force. 
(B)Other individualsA task force may also include, at the discretion of the sponsoring agency of the task force, other individuals not otherwise associated with the sponsoring agency or a participating agency of the task force. The sponsoring agency of a task force may enter into a separate agreement with each such individual with respect to the participation of the individual on the task force. 
(e)Management and technical teamsThe Administrator shall maintain such management teams and other technical teams as the Administrator determines are necessary to administer the System. 
(f)Appointment of system members into Federal service 
(1)In generalThe Administrator may appoint a System member into Federal service for a period of service to provide for the participation of the System member in exercises, preincident staging, major disaster and emergency response activities, and training events sponsored or sanctioned by the Administrator. 
(2)Nonapplicability of certain civil service lawsThe Administrator may make appointments under paragraph (1) without regard to the provisions of title 5, United States Code, governing appointments in the competitive service. 
(3)Relationship to other authoritiesThe authority of the Administrator to make appointments under this subsection shall not affect any other authority of the Administrator under this Act. 
(4)LimitationA System member who is appointed into Federal service under paragraph (1) shall not be deemed an employee of the United States for purposes other than those specifically set forth in this section. 
(g)Compensation 
(1)Pay of System membersSubject to such terms and conditions as the Administrator may impose by regulation, the Administrator shall make payments to the sponsoring agency of a task force— 
(A)to reimburse each employer of a System member on the task force for compensation paid by the employer to the System member for any period during which the System member is appointed into Federal service under subsection (f)(1); and 
(B)to make payments directly to a non-employee System member on the task force for any period during which the non-employee System member is appointed into Federal service under subsection (f)(1). 
(2)Reimbursement for employees filling positions of System members 
(A)In generalSubject to such terms and conditions as the Administrator may impose by regulation, the Administrator shall make payments to the sponsoring agency of a task force to reimburse each employer of a System member on the task force for compensation paid by the employer to an employee filling a position normally filled by the System member for any period during which the System member is appointed into Federal service under subsection (f)(1). 
(B)LimitationCosts incurred by an employer shall be eligible for reimbursement under subparagraph (A) only to the extent that the costs are in excess of the costs that would have been incurred by the employer had the System member not been appointed into Federal service under subsection (f)(1). 
(3)Method of paymentA System member shall not be entitled to pay directly from the Agency for a period during which the System member is appointed into Federal service under subsection (f)(1). 
(h)Personal injury, illness, disability, or death 
(1)In generalA System member who is appointed into Federal service under subsection (f)(1) and who suffers personal injury, illness, disability, or death as a result of a personal injury sustained while acting in the scope of such appointment shall, for the purposes of subchapter I of chapter 81 of title 5, United States Code, be treated as though the member were an employee (as defined by section 8101 of that title) who had sustained the injury in the performance of duty. 
(2)Election of benefits 
(A)In generalIf a System member (or, in the case of the death of the System member, the System member’s dependent) is entitled— 
(i)under paragraph (1) to receive benefits under subchapter I of chapter 81 of title 5, United States Code, by reason of personal injury, illness, disability, or death, and 
(ii)to receive benefits from a State or local government by reason of the same personal injury, illness, disability, or death,the System member or dependent shall elect to receive either the benefits referred to in clause (i) or (ii). 
(B)DeadlineA System member or dependent shall make an election of benefits under subparagraph (A) not later than one year after the date of the personal injury, illness, disability, or death that is the reason for the benefits or until such later date as the Secretary of Labor may allow for reasonable cause shown. 
(C)Effect of electionAn election of benefits made under this paragraph is irrevocable unless otherwise provided by law. 
(3)Reimbursement for State or local benefitsSubject to such terms and conditions as the Administrator may impose by regulation, in the event that a System member or dependent elects benefits from a State or local government under paragraph (2)(A), the Administrator shall reimburse the State or local government for the value of those benefits. 
(i)LiabilityA System member appointed into Federal service under subsection (f)(1), while acting within the scope of the appointment, is deemed an employee of the Government under section 1346(b) of title 28, United States Code, and chapter 171 of that title, relating to tort claims procedure. 
(j)Employment and reemployment rightsWith respect to a System member who is not a regular full-time employee of a sponsoring agency or participating agency, the following terms and conditions apply: 
(1)Service as a System member shall be deemed service in the uniformed services for purposes of chapter 43 of title 38, United States Code, relating to employment and reemployment rights of individuals who have performed service in the uniformed services (regardless of whether the individual receives compensation for such participation). All rights and obligations of such persons and procedures for assistance, enforcement, and investigation shall be as provided for in such chapter. 
(2)Preclusion of giving notice of service by necessity of appointment under this section shall be deemed preclusion by military necessity for purposes of section 4312(b) of title 38, United States Code, pertaining to giving notice of absence from a position of employment. A determination of such necessity shall be made by the Administrator and shall not be subject to judicial review. 
(k)Licenses and permitsIf a System member holds a valid license, certificate, or other permit issued by any State or other governmental jurisdiction evidencing the member’s qualifications in any professional, mechanical, or other skill or type of assistance required by the System, the System member shall be deemed to be performing a Federal activity when rendering aid involving such skill or assistance during a period of appointment into Federal service under subsection (f)(1). 
(l)Advisory committee 
(1)In generalThe Administrator shall establish and maintain an advisory committee to provide expert recommendations to the Administrator in order to assist the Administrator in administering the System. 
(2)CompositionThe advisory committee shall be composed of members from geographically diverse areas, and shall include— 
(A)the chief officer or senior executive from at least 3 sponsoring agencies; 
(B)the senior emergency manager from at least 2 States that include sponsoring agencies; and 
(C)at least one representative recommended by the leaders of the task forces. 
(3)Inapplicability of termination requirementSection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory committee under this subsection. 
(m)Preparedness cooperative agreements 
(1)In generalSubject to the availability of appropriations for such purpose, the Administrator shall enter into an annual preparedness cooperative agreement with each sponsoring agency. Amounts made available to a sponsoring agency under such a preparedness cooperative agreement shall be for the following purposes: 
(A)Training and exercises, including training and exercises with other Federal, State, and local government response entities. 
(B)Acquisition and maintenance of equipment, including interoperable communications and personal protective equipment. 
(C)Medical monitoring required for responder safety and health in anticipation of and following a major disaster, emergency, or other hazard, as determined by the Administrator. 
(2)Availability of appropriationsNotwithstanding section 1552(b) of title 31, United States Code, amounts made available for cooperative agreements under this subsection that are not expended shall be deposited in an Agency account and shall remain available for such agreements without fiscal year limitation. 
(n)Response cooperative agreementsThe Administrator shall enter into a response cooperative agreement with each sponsoring agency, as appropriate, under which the Administrator agrees to reimburse the sponsoring agency for costs incurred by the sponsoring agency in responding to a major disaster or emergency. 
(o)ObligationsThe Administrator may incur all necessary obligations consistent with this section in order to ensure the effectiveness of the System. 
(p)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $52,000,000 for each of fiscal years 2010, 2011, and 2012. Such sums shall be in addition to amounts made available from the Disaster Relief Fund for response cooperative agreements entered into under subsection (n). 
(2)Administrative expensesThe Administrator may use not to exceed 6 percent of the funds appropriated for a fiscal year pursuant to paragraph (1) for salaries, expenses, and other administrative costs incurred by the Administrator in carrying out this section.. 
(b)Conforming amendments 
(1)Applicability of title 5, United States CodeSection 8101(1) of title 5, United States Code, is amended— 
(A)in subparagraph (D) by striking “and” at the end; 
(B)by moving subparagraph (F) to appear after subparagraph (E); 
(C)in subparagraph (F) by adding and at the end; and 
(D)by inserting after subparagraph (F) the following: 
 
(G)an individual who is a System member of the National Urban Search and Rescue Response System during a period of appointment into Federal service pursuant to section 328 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act;. 
(2)Inclusion as part of uniformed services for purposes of USERRASection 4303 of title 38, United States Code, is amended— 
(A)in paragraph (13) by inserting , a period for which a System member of the National Urban Search and Rescue Response System is absent from a position of employment due to an appointment into Federal service under section 328 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act before , and a period; and 
(B)in paragraph (16) by inserting after Public Health Service, the following: System members of the National Urban Search and Rescue Response System during a period of appointment into Federal service under section 328 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act,. 
105.Disaster Relief FundTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is further amended by adding at the end the following: 
 
329.Disaster Relief Fund 
(a)In generalThere is in the Treasury a fund known as the Disaster Relief Fund. 
(b)Deposits and creditsThe Fund shall consist of amounts appropriated and credited to the Fund pursuant to this Act. 
(c)Eligible uses of fundAmounts in the Fund shall be available to the President, as provided in advance in appropriations Acts— 
(1)to provide assistance in response to a major disaster or emergency pursuant to titles IV and V; and 
(2)for programs and activities of the Federal Emergency Management Agency that support the provision of such assistance, including readiness and other programs and activities that are not readily attributable to a single major disaster or emergency. 
(d)LimitationAmounts made available from the Fund for programs and activities referred to in subsection (c)(2) may not exceed $350,000,000 in any fiscal year. 
(e)Annual reportOn or before the date on which the President submits the budget of the United States to the Congress under section 1105 of title 31, United States Code, the President shall submit each year to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the uses of the Fund in the previous fiscal year. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Fund such sums as may be necessary. 
(g)Availability of amountsAmounts in the Fund shall remain available until expended.. 
IIMajor disaster and emergency assistance programs 
201.Additional mitigation assistance 
(a)In generalSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following: 
 
(d)Additional mitigation assistance 
(1)In generalIf, as of the date of the declaration of a major disaster, the Governor of the affected State has submitted to the President a certification under paragraph (2), and the State is in compliance with updating procedures established under paragraph (3), the President may increase the maximum total of contributions under this section for the major disaster, as specified in subsection (a) and section 322(e), by an amount equal to 4 percent of the estimated aggregate amount of grants to be made (less any associated administrative costs) under this Act with respect to the major disaster. 
(2)Submission of certificationTo be eligible for increased contributions under paragraph (1), a State shall submit to the President, subject to the approval of the President, a certification that the State’s building code— 
(A)is consistent with the most recent version of a nationally recognized model building code; 
(B)has been adopted by the State within 6 years of the most recent version of the nationally recognized model building code; 
(C)uses the nationally recognized model building code as a minimum standard; and 
(D)is being actively enforced by the State. 
(3)Periodic updates 
(A)In generalA Governor of a State that has submitted a certification under paragraph (2) shall update the State’s building code and resubmit a certification under paragraph (2) at least once every 6 years. 
(B)DeadlinesThe President shall issue regulations establishing procedures for State compliance with the requirements of subparagraph (A). The procedures shall be consistent with requirements related to mitigation planning under section 322. 
(4)DefinitionsIn this subsection, the following definitions apply: 
(A)Actively enforceThe term actively enforce means jurisdictional execution of all phases of a State building code in the process of examination and approval of construction plans, specifications, and technical data and the inspection of new construction or renovation with respect to natural hazards. 
(B)Nationally recognized model building codeThe term nationally recognized model building code means a building code for residential and commercial construction and construction materials that— 
(i)has been developed and published by a code organization in an open consensus type forum with input from national experts; and 
(ii)is based on national structural design standards that establish minimum acceptable criteria for the design, construction, and maintenance of residential and commercial buildings for the purpose of protecting the health, safety, and general welfare of the building’s users against natural disasters. 
(C)State building codeThe term State building code means requirements and associated standards for residential and commercial construction and construction materials that are implemented on a statewide basis by ordinance, resolution, law, housing or building code, or zoning ordinance. At a minimum, such requirements and associated standards shall apply— 
(i)to construction-related activities of residential building contractors applicable to single-family and 2-family residential structures; and 
(ii)to construction-related activities of engineers, architects, designers, and commercial building contractors applicable to the structural safety, design, and construction of commercial, industrial, and multifamily structures. 
(5)RegulationsThe President, acting through the Administrator of the Federal Emergency Management Agency, shall issue such regulations as may be necessary to carry out this subsection.. 
(b)Criteria for assistance awardsSection 203(g) of such Act (42 U.S.C. 5133(g)) is amended— 
(1)by striking and at the end of paragraph (9); 
(2)by redesignating paragraph (10) as paragraph (11); and 
(3)by inserting after paragraph (9) the following: 
 
(10)in the case of a State, whether the State has in effect and is actively enforcing a State building code in a manner consistent with section 404(d); and. 
202.Temporary mortgage and rental paymentsSection 408(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)) is amended by adding at the end the following: 
 
(5)Temporary mortgage and rental paymentsThe President may provide assistance on a temporary basis in the form of mortgage or rental payments to or on behalf of individuals and families who, as a result of financial hardship caused by a major disaster, are at imminent risk of dispossession or eviction from a residence by reason of foreclosure of any mortgage or lien, cancellation of any contract for sale, or termination of any lease, entered into prior to such disaster. Such assistance shall be provided for the duration of the period of financial hardship, but not to exceed 18 months of assistance or the maximum amount of assistance that is authorized to be provided pursuant to subsection (h).. 
203.Clarification of grant authority 
(a)Section 418Section 418 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5185) is amended— 
(1)by striking the section heading and all that follows though The President and inserting the following: 
 
418.Emergency communications 
(a)In generalThe President; 
(2)by inserting to provide assistance, including financial assistance, equipment, supplies, and personnel, in order before to establish; and 
(3)by adding at the end the following: 
 
(b)Federal shareThe Federal share of assistance under this section shall be not less than 75 percent of the eligible cost of such assistance.. 
(b)Section 419Section 419 of such Act (42 U.S.C. 5186) is amended— 
(1)by striking the section heading and all that follows through The President inserting the following: 
 
419.Emergency public transportation 
(a)In generalThe President; 
(2)by inserting to provide assistance to a State or local government, including financial assistance, equipment, supplies, and personnel, in order before to provide the first place it appears; 
(3)by striking a major and inserting an emergency or major; and 
(4)by adding at the end the following: 
 
(b)Federal shareThe Federal share of assistance under this section shall be not less than 75 percent of the eligible cost of such assistance.. 
(c)Section 309Section 309(b) of such Act (42 U.S.C. 5152(b)) is amended by inserting “, including grant agreements,” after “agreements”.  
204.Case management services 
(a)Case management servicesSection 426 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189d) is amended— 
(1)by striking qualified private organizations and inserting qualified relief or disaster assistance organizations; and  
(2)by striking services, to victims and inserting services to survivors. 
(b)Case management plan 
(1)In generalNot later than one year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall implement a plan to ensure that the Federal Emergency Management Agency is the lead Federal agency in coordinating and managing case management services referred to in section 426 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189d) for survivors of a major disaster. To assist in providing such case management services, the Administrator may use State or local government agencies or qualified relief or disaster assistance organizations. 
(2)ReportNot later than 30 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that reviews in detail the actions the Administrator is taking— 
(A)to ensure that the Federal Emergency Management Agency is the lead agency in coordinating and managing case management services for survivors of a major disaster; and 
(B)to involve qualified relief or disaster assistance organizations referred to in section 426 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189d) to assist in providing case management services. 
205.Household pets and service animals 
(a)Emergency assistanceSection 502(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5192(a)) is amended— 
(1)by striking and at the end of paragraph (7); 
(2)by striking the period at the end of paragraph (8) and inserting ; and; and 
(3)by adding at the end the following: 
 
(9)provide assistance for rescue, care, shelter, and essential needs— 
(A)to individuals with household pets and service animals; and 
(B)to such pets and animals.. 
(b)Technical correctionsSection 403(a)(3) of such Act (42 U.S.C. 5170b(a)(3)) is amended— 
(1)in subparagraph (B) by striking medical equipment,, and inserting medical equipment,; and 
(2)by striking the second subparagraph (J), as added by section 4 of Public Law 109–308 (120 Stat. 1726). 
206.Storage, sale, transfer, and disposal of housing units 
(a)DefinitionsIn this section, the following definitions apply: 
(1)AdministratorThe term Administrator means the Administrator of FEMA. 
(2)Emergency; major disasterThe terms emergency and major disaster have the meanings given such terms in section 102 of the Stafford Act (42 U.S.C. 5122). 
(3)FEMAThe term FEMA means the Federal Emergency Management Agency. 
(4)HazardThe term hazard has the meaning given such term in section 602 of the Stafford Act (42 U.S.C. 5195a). 
(5)Suitable conditionThe term suitable condition means, with respect to a temporary housing unit, a unit that satisfies, as determined by the Administrator, the criteria of disposal condition code 1, 4, or 7 under section 102–36.240 of title 41, Code of Federal Regulations, as in effect on the date of enactment of this Act. 
(6)Stafford ActThe term Stafford Act means the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(b)Needs assessment; establishment of criteriaNot later than 3 months after the date of enactment of this Act, the Administrator shall— 
(1)complete an assessment to determine the number of temporary housing units that FEMA needs to maintain in stock to respond appropriately to emergencies or major disasters occurring after the date of enactment of this Act; and 
(2)establish criteria for determining whether the individual temporary housing units stored by FEMA are in suitable condition. 
(c)Plan 
(1)In generalNot later than 6 months after the date of enactment of this Act, the Administrator shall establish a plan for— 
(A)storing the number of temporary housing units that FEMA needs to maintain in stock, as determined by the Administrator under subsection (b)(1); 
(B)selling, transferring, donating, or otherwise disposing of the temporary housing units in the inventory of FEMA, as of the date of enactment of this Act, that— 
(i)are in excess of the number of temporary housing units that FEMA needs to maintain in stock, as determined by the Administrator under subsection (b)(1); and 
(ii)are in suitable condition, as determined by the Administrator based on the criteria established under subsection (b)(2); and 
(C)disposing of temporary housing units in the inventory of FEMA, as of the date of enactment of this Act, that the Administrator determines are not in suitable condition, as determined by the Administrator based on the criteria established under subsection (b)(2). 
(2)Method for disposal of temporary housing units that are not in suitable conditionDisposals of temporary housing units pursuant to paragraph (1)(C) shall be made by the Administrator of General Services in a manner that ensures that the trailers are not able to be used for housing and are salvaged or scraped. 
(3)Implementation 
(A)In generalNot later than 9 months after the date of enactment of this Act, the Administrator shall begin to implement the plan established under paragraph (1).  
(B)Completion of disposal of unitsNot later than 2 years after the date of enactment of this Act, the sale, transfer, donation, or other disposal of all units under paragraphs (1)(B) and (1)(C) that the Administrator has determined are not necessary to maintain in stock shall be completed. 
(4)Report 
(A)In generalNot later than 6 months after the date of enactment of this Act, and every 3 months thereafter until the sale, transfer, donation, or other disposal of all units under paragraphs (1)(B) and (1)(C) is complete, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the actions that the Administrator has taken to establish and implement the plan established under paragraph (1).  
(B)Required informationIn each report submitted under subparagraph (A), the Administrator shall document the number of temporary housing units remaining in the inventory of FEMA and the number of units sold, transferred, donated, and otherwise disposed of pursuant to this section. 
(5)UpdateThe Administrator shall update the plan established under paragraph (1) as necessary to ensure that the Administrator maintains in the inventory of FEMA only those temporary housing units that— 
(A)are needed to respond appropriately to emergencies or major disasters; and 
(B)are in suitable condition. 
(d)Transfer of temporary housing units to States 
(1)In generalNotwithstanding section 408(d)(2) of the Stafford Act (42 U.S.C. 5174(d)(2)), and subject to the requirements of paragraph (2), the Administrator may transfer or donate to States, on a priority basis, pursuant to subsection (c)(1)(B), excess temporary housing units in the inventory of FEMA that are in suitable condition. 
(2)State requests 
(A)In generalNot later than 6 months after the date of enactment of this Act, a State may submit to the Administrator a request to receive excess temporary housing units under paragraph (1).  
(B)EligibilityA State shall be eligible to receive excess temporary housing units under paragraph (1) if the State agrees— 
(i)to use the units to provide temporary housing to survivors of incidents that are caused by hazards and that the Governor of the State determines require State assistance;  
(ii)to pay to store and maintain the units in suitable condition; 
(iii)to test the units for formaldehyde; 
(iv)to ensure that the formaldehyde levels of the units do not exceed the threshold determined acceptable by the State before making the units available to house survivors of an incident; 
(v)in the event of a major disaster or emergency declared for the State by the President under the Stafford Act, to make the units available to the President or to use the units to provide housing directly to survivors of the major disaster or emergency in the State; 
(vi)to comply with the nondiscrimination provisions of section 308 of the Stafford Act (42 U.S.C. 5151); and 
(vii)to obtain and maintain hazard and flood insurance on the units. 
(C)IncidentsThe incidents referred to in subparagraph (B)(i) may include incidents that do not result in a declaration of a major disaster or emergency by the President under the Stafford Act. 
(3)Distribution 
(A)Establishment of processThe Administrator shall establish a process— 
(i)to review requests submitted by States under paragraph (2); and 
(ii)to distribute excess temporary housing units that are in the inventory of FEMA that are in suitable condition. 
(B)AllocationIf the number of temporary housing units requested by States under paragraph (2) exceeds the number of excess temporary housing units available, the Administrator shall allocate the available units among the States that have submitted a request. 
(4)Remaining temporary housing unitsTemporary housing units that are not transferred or donated under the process established under paragraph (1) shall be sold, transferred, donated, or otherwise disposed of subject to the requirements of section 408(d)(2) of the Stafford Act (42 U.S.C. 5174(d)(2)) and other applicable provisions of law. 
(5)Limitation on statutory constructionNothing in this section shall be construed to affect section 689k of the Post-Katrina Emergency Management Reform Act of 2006 (120 Stat. 1456). For purposes of that section, a transfer or donation to a State of a temporary housing unit under paragraph (1) shall be treated as a disposal to house individuals or households under section 408 of the Stafford Act (42 U.S.C. 5174). 
207.Other methods of disposalSection 408(d)(2)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(d)(2)(B)) is amended— 
(1)in clause (i) by striking or; 
(2)in clause (ii) by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following: 
 
(iii)may be sold directly to a State or other governmental entity or to a voluntary organization for the sole purpose of providing temporary housing to disaster victims in disasters and incidents caused by a hazard (as such term is defined in section 602) that do not result in a declaration of a major disaster or emergency if, as a condition of the sale, the State, other governmental agency, or voluntary organization agrees— 
(I)to comply with the nondiscrimination provisions of section 308; and 
(II)to obtain and maintain hazard and flood insurance in the housing units.. 
208.Establishment of criteria relating to administration of hazard mitigation assistance by StatesNot later than 180 days after the date of enactment of this Act, the President shall establish the criteria required under section 404(c)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(c)(2)). 
209.Use of financial assistance to disseminate information regarding cost-effective mitigation technologiesSection 203(e)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(e)(2)) is amended by inserting after “10 percent” the following: (or up to 15 percent if approved by the President). 
IIIOther matters 
301.Emergency management assistance compact grants 
(a)In generalSubtitle A of title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5196 et seq.) is amended by adding at the end the following: 
 
617.Emergency management assistance compact grants 
(a)In generalThe Administrator may make grants to provide for implementation of the Emergency Management Assistance Compact consented to by Congress in the joint resolution entitled Joint resolution granting the consent of Congress to the Emergency Management Assistance Compact (Public Law 104–321; 110 Stat. 3877). 
(b)Eligible grant recipientsStates and the Administrator of the Emergency Management Assistance Compact shall be eligible to receive grants under subsection (a). 
(c)Use of fundsA grant received under this section shall be used— 
(1)to carry out recommendations identified in the Emergency Management Assistance Compact after-action reports for the 2004 and 2005 hurricane seasons; 
(2)to administer compact operations on behalf of States, as such term is defined in the compact, that have enacted the compact; 
(3)to continue coordination with the Agency and appropriate Federal agencies; 
(4)to continue coordination with States and local governments and their respective national organizations; and 
(5)to assist State and local governments, emergency response providers, and organizations representing such providers with credentialing the providers and the typing of emergency response resources. 
(d)CoordinationThe Administrator shall consult with the Administrator of the Emergency Management Assistance Compact to ensure effective coordination of efforts in responding to requests for assistance. 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $4,000,000 for each of fiscal years 2010, 2011, and 2012. Such sums shall remain available until expended.. 
(b)RepealSection 661 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 761) is repealed. 
302.Authority to accept and use giftsThe first sentence of section 701(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201(b)) is amended by inserting , through any means including grants, before bequests. 
303.Individual assistance factorsIn order to provide more objective criteria for evaluating the need for assistance to individuals and to speed a declaration of a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), not later than one year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency, in cooperation with representatives of State and local emergency management agencies, shall review, update, and revise through rulemaking the factors considered under section 206.48 of title 44, Code of Federal Regulations, to measure the severity, magnitude, and impact of a disaster. 
304.Technical corrections to referencesThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended— 
(1)by redesignating the second section 425 (as added by section 607 of the Security and Accountability for Every Port Act of 2006 (120 Stat. 1941)) as section 427; 
(2)in section 602(a) by striking paragraph (7) and inserting the following: 
 
(7)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.; and 
(3)by striking Director each place it appears and inserting Administrator, except— 
(A)the second and fourth places it appears in section 622(c); and 
(B)in section 626(b). 
305.Functions of Federal coordinating officerSection 302(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5143(b)) is amended— 
(1)in paragraph (3) by striking and at the end; 
(2)by redesignating paragraph (4) as paragraph (6); and 
(3)by inserting after paragraph (3) the following: 
 
(4)not later than one month after the date of the declaration of a major disaster or emergency, make an initial appraisal of the types of recovery assistance needed that incorporates, as appropriate, recommendations of the Federal interagency disaster recovery task force established under section 330; 
(5)coordinate with State government officials the establishment of detailed short-term and long-term recovery plans and methods for implementation of such plans; and. 
306.Federal interagency disaster recovery task forceTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.), as amended by this Act, is further amended by adding at the end the following: 
 
330.Federal interagency disaster recovery task force 
(a)EstablishmentThe President shall establish a Federal interagency disaster recovery task force (hereinafter referred to in this section as the task force) to carry out the following: 
(1)Identify, maintain a catalogue of, and submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate at least annually a report describing the Federal programs that may be used to assist in recovery efforts after a major disaster or emergency and make such report available to the public on the Internet. 
(2)Ensure ongoing communication between the Federal departments and agencies determined by the President to administer the Federal programs referred to in paragraph (1) to enhance and expedite the recovery efforts of the Federal Government with respect to a major disaster or emergency. 
(b)ChairpersonThe Administrator of the Federal Emergency Management Agency shall serve as the chairperson of the task force. 
(c)MembershipThe task force shall include a representative of each Federal department and agency determined by the President to administer a program that may be used to assist in recovery efforts after a major disaster or emergency. 
(d)Meeting frequencyThe task force shall meet at least once each year.. 
307.Debris removalSection 407(d) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5173(d)) is amended by adding at the end the following: The Federal share shall be increased by 5 percent for States and local governments that (1) have a debris management plan approved by the Administrator of the Federal Emergency Management Agency; and (2) have prequalified 2 or more debris and wreckage removal contractors before the date of declaration of the major disaster. To qualify for the increased Federal share under the preceding sentence, a debris management plan shall be resubmitted to the Administrator for approval every 4 years.. 
308.Review of regulations and policies 
(a)In generalNot later than one year after the date of enactment of this Act, the President shall review regulations and policies relating to Federal disaster assistance to eliminate regulations the President determines are no longer relevant, to harmonize contradictory regulations, and to simplify and expedite disaster recovery and assistance. 
(b)ReportNot later than 18 months after the date of enactment of this Act, the President shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report describing changes made to regulations as a result of the review required under subsection (a), together with any legislative recommendations relating thereto. 
309.Appeals processSection 423(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189a(b)) is amended to read as follows: 
 
(b)Period for Decision 
(1)In generalA decision regarding an appeal under subsection (a) shall be rendered within 60 days after the date on which the Federal official designated to administer such appeal receives notice of such appeal. 
(2)Failure to satisfy deadlineIf the Federal official fails to satisfy the requirement under paragraph (1), the Federal official shall provide a written explanation of such failure to the applicant. The President shall transmit quarterly to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on such failures.. 
310.Repair, restoration, and replacement of damaged facilities 
(a)Amount regarding notification and reportsSection 406(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)) is amended— 
(1)in paragraph (4) by striking $20,000,000 and inserting $5,000,000; and  
(2)by adding at the end the following: 
 
(5)Contribution status reportsNot less frequently than every 180 days, the President shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the status of applications, obligations, and contributions under this section with respect to each major disaster for which, on the date of the transmission of such report, a contribution is eligible to be requested or made under this section.. 
(b)Issuance of regulations relating to eligible costsNot later than 180 days after the date of enactment of this Act, the President shall issue and begin to implement the regulations required by section 406(e)(3)(C) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(3)(C)) to provide for cost estimation procedures that expedite recovery and to reduce the costs and time for completion of recovery projects through the creation of financial and performance incentives 
311.Special procedures for widespread damage 
(a)In generalSection 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) is further amended by adding at the end the following: 
 
(f)Special procedures for widespread damage 
(1)In generalIf, at the request of the Governor of a State, the President makes a determination that a major disaster has caused extensive and widespread damage and destruction in the State and that utilizing special procedures to expedite the repair, restoration, reconstruction, or replacement of eligible facilities under this section is in the public interest, the President may provide assistance under this section in connection with the major disaster utilizing the special procedures. 
(2)Conditions for assistance 
(A)In generalIn providing assistance under the special procedures authorized by this subsection, the President may provide such assistance subject to any limitations or other conditions the President establishes by regulation. 
(B)Facility recovery spending planTo be eligible for assistance under the special procedures authorized by this subsection, a State shall submit to the President a facility recovery spending plan. Receipt of assistance under the special procedures shall be conditioned on a determination by the President that the plan is consistent with the requirements under this section. 
(3)Planning assistance 
(A)In generalNot later than 10 days after the date the President makes an affirmative determination, at the request of a State, under paragraph (1) (or at a later date if requested by the Governor of the State), the President shall provide the State with assistance to develop a plan under paragraph (2)(B). 
(B)Types of Assistance 
(i)Financial assistanceThe President may provide financial assistance to a State to assist the development of a plan under paragraph (2)(B). 
(ii)Technical assistanceThe President may provide, as appropriate, technical assistance to a State to assist the development of a plan under paragraph (2)(B). 
(iii)Emergency Management Assistance CompactAssistance to develop a plan under paragraph (2)(B) may include assistance through the Emergency Management Assistance Compact described in section 617. 
(4)Large in-lieu contributionsIn providing assistance under the special procedures authorized by this subsection, notwithstanding the percentages specified in subsections (c)(1)(A) and (c)(2)(A), the President may make a contribution to a State or local government or person that owns or operates a private nonprofit facility for the purposes described in such subsections in an amount up to 100 percent of the Federal share of the Federal estimate of the cost of repairing, restoring, reconstructing, or replacing a facility if the President determines a contribution in that amount is in the public interest.. 
(b)Regulations 
(1)Interim final ruleNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall issue an interim final rule to establish special procedures under section 406(f) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as added by subsection (a). To the extent practicable, the Administrator shall consult with State and local emergency management agencies during the development of the interim final rule. 
(2)Final ruleNot later than 2 years after the date the interim final rule described in paragraph (1) takes effect, the President shall issue a final rule to establish special procedures under section 406(f) of such Act, as added by subsection (a). In issuing the final rule, the President shall consider public comments, including the comments of State and local emergency management agencies, and the findings of the Inspector General under subsection (c). 
(3)Special proceduresIn developing the regulations under this subsection, the Administrator shall consider, at a minimum, the following: 
(A)The authority and procedures used by the Administrator to carry out sections 406(c), 406(e)(1), and 422 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(c), 5172(e)(1), and 5189). 
(B)Whether modifications of or alternatives to procedures under section 406 of such Act are warranted in the event of widespread and extensive damage and destruction to expedite the repair, restoration, reconstruction, or replacement of eligible facilities and to assist a State in implementing a plan under subsection (f)(2)(B) of such section, as added by subsection (a). 
(c)Inspector General reportNot later than 90 days after the date the interim final rule issued under subsection (b)(1) takes effect, the Inspector General of the Department of Homeland Security shall submit to the Administrator of the Federal Emergency Management Agency a report on the implementation of section 406(f) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as added by subsection (a). The Inspector General may submit additional reports, as appropriate, including reports after the President utilizes the authority under such section. The reports shall include, as appropriate, recommendations on improved implementation of such section and any recommendations for legislation. 
 
 
July 22, 2010 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
